United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 99-3459
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Eastern District of Missouri.
James Patrick Little, also known           *    [UNPUBLISHED]
as Jay,                                    *
                                           *
             Appellant.                    *
                                      ___________

                               Submitted: February 18, 2000

                                    Filed: April 14, 2000
                                     ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                              ___________

PER CURIAM.

        After reserving his right to challenge the warrantless search of his vehicle, James
Little entered a conditional plea of guilty to a charge of being a felon in possession of
a weapon, a violation of 18 U.S.C. § 922(g)(1), and was sentenced to 60 months’
imprisonment and three years of supervised release. Little appeals, contending that the
district court erred in denying as moot his motion to suppress the evidence discovered
during the search rather than by entering findings of fact or conclusions of law
regarding the motion or by adopting the findings set forth in the magistrate judge’s
report and recommendation.

       Citing United States v. Bloomfield, 40 F.3d 910, 913-15 (8th Cir. 1994) (en
banc), the government contends that by accepting Little’s guilty plea the district court
implicitly adopted the magistrate judge’s findings of fact and conclusions of law and
that in any event any reasonable view of the evidence will support the district court’s
decision, thus rendering a remand for findings unnecessary. In Bloomfield, however,
the district court had made some explicit factual findings, though not covering all
aspects of the facts giving rise to its conclusion that the stop and seizure was based
upon reasonable suspicion. We concluded that because a reasonable view of the
overall evidence supported the district court’s decision, no remand for additional
findings of fact was necessary.

       Here, on the other hand, we have no findings of any kind by the district court.
Accordingly, we conclude that the case must be remanded for the entry of findings of
fact and conclusions of law with respect to Little’s motion to suppress.

      The judgment is vacated, and the case is remanded to the district court for further
proceedings in accordance with this opinion.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-